Exhibit ONCOTHYREON REPORTS FIRST QUARTER 2009 FINANCIAL RESULTS SEATTLE, WASHINGTON - May 14, 2009 - Oncothyreon Inc. (NASDAQ: ONTY) (TSX: ONY) (the “Company”) today reported a net loss of $2.5 million or $0.13 per basic and diluted share for the quarter ended March 31, 2009, compared with a net loss of $5.1million or $0.26 per basic and diluted share for the comparable period in 2008. The decrease in net loss is primarily the result of the transfer of manufacturing activities for Stimuvax® to Merck KGaA in December 2008, resulting in a decrease of combined research and development and manufacturing expenses partly offset by a decrease in both contract manufacturing revenue and licensing revenue from collaborative agreements. Total revenue was $4,000 in the first quarter of 2009, compared to $2.0 million for the same period in 2008.The decrease of $1.7 million in contract manufacturing revenue is the result of the transfer of manufacturing of Stimuvax to Merck KGaA in December 2008.The decrease of $0.3 million in licensing revenue resulted from the recognition of all deferred revenue under our agreements with Merck KGaA in December 2008, as the Company no longer has any performance obligations under these agreements. Expenses for the quarter ended March 31, 2009, were $2.5 million, compared with $7.1 million for the comparable period in 2008. Combined research and development and manufacturing expenses decreased to $0.7 million in the 2009 first quarter from $4.4 million in the 2008 first quarter, primarily as the result of the cessation of manufacturing activities for Stimuvax and the transfer of our Edmonton, Alberta facility to Merck KGaA.General and administrative expenses decreased to $1.8 million in the 2009 first quarter from $2.7 million in the 2008 first quarter, primarily as a result of expenses in 2008 which related to the Company’s reincorporation in the United States and of fewer personnel in As of March 31, 2009, Oncothyreon’s cash and cash equivalents were $15.4 million, compared to $19.2 million at the end of 2008, a decrease of $3.8 million, or 19.8 percent. Major contributors to the net change included $2.1 million used in operations in the quarter and a decrease in accounts payable and accrued liabilities of $1.7 million. Financial Guidance Oncothyreon believes the following financial guidance to be correct as of the date provided.The Company is providing this guidance as a convenience to investors and assumes no obligation to update it. Expenses in 2009 are expected to be substantially less than in 2008, primarily as a result of transferring manufacturing and process development activities for Stimuvax to Merck KGaA and of the previously announced plan to restrict development activities to PX-478 and PX-866. Oncothyreon currently expects cash used in operations in 2009 to be approximately $12 million. As a result, Oncothyreon estimates that the Company's existing cash, together with a milestone payment from Merck KGaA expected at year end, will be sufficient to fund operations for at least the next twelve (12) months. About Oncothyreon Oncothyreon is a biotechnology company specializing in the development of innovative therapeutic products for the treatment of cancer. Oncothyreon’s goal is to develop and commercialize novel synthetic vaccines and targeted small molecules that have the potential to improve the lives and outcomes of cancer patients.
